DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 in the reply filed on Oct. 27, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boiret et al. (Exp. Hematology, 2005).
The claims are directed to methods of purifying mesenchymal stem cells (MSCs) including preparing a population of fresh cells from a living organism and isolating cells that express CD73 protein on their surfaces.
nd col., 1st para.).  
	With respect to claims 2, 3, and 6, Boiret et al. teach using CD73 as the sole positive selection marker, as cell populations were incubated with CD105 or CD73 or CDw90 or CD49a (p. 220 “Materials and methods, “Flow cytometry analysis and experimental strategy”; p. 223, 2nd col., 1st para.).  (“We could not definitely prove that they [cells] coexpressed the CD73 and CD49a antigens since we did not use antibody combinations…”).
	With respect to claims 4 and 5, Boiret et al. teach that blood cells are removed using the CD45 biomarker as a negative selection marker.  (p. 220, “Materials and methods: Flow cytometry analysis and experimental strategy”)
	With respect to claim 7, Boiret teach the cell population is isolated from bone marrow.  (p. 220, “Materials and methods: Human normal BM cell source and isolation of cell suspensions”).
	With respect to claim 11, Boiret et al. teach the cells are incubated with clone AD2 (a CD73 monoclonal antibody); (p. 220, “Materials and methods: Flow cytometry analysis and experimental strategy”); and that fluorescence intensity is detected (p. 222, Fig. 2; p. 223, 1st col., 1st full para.), indicating that FACS is used to isolate cells. 
With respect to claim 14, Boiret et al. teach Boiret et al. teach using CD73 as the sole positive selection marker, as cell populations were incubated with CD105 or CD73 or CDw90 or CD49a (p. 220 “Materials and methods, “Flow cytometry analysis and experimental strategy”; p. nd col., 1st para.) and teach that the procedure is performed on cell obtained from fresh bone marrow, prior to culturing.  (Abstract, p. 220 “Materials and methods”; p. 222, Table 2; p. 223, 2nd col., 1st para.).
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Boiret et al. (Exp. Hematology, 2005), as applied to claim 1-7, 11 and 14 above and further in view of Boiret et al. (Exp. Hematology, 2003, hereinafter Boiret et al. 2003).
Boiret et al. teach that cells are isolated from bone marrow using a protocol that is established in their lab where cells, specifically indicating that bone marrow samples are extracted, filtered, retained hematon units are washed, removed by pipette and then dissociated mechanically prior to be being Ficoll sedimented. (p. 220, “Materials and methods: Human normal BM cell source and isolation of cell suspensions”) 
Boiret et al. 2003 (which is cited in Boiret et al. for additional background on their bone marrow cell isolation method) teaches that dissociation of BM sample further includes use of dissociating agents, specifically collagenase or trypsin.  (p. 1276, “Materials and methods: Human normal BM cell source and isolation of cell suspension of interest”).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Boiret et al. to incorporate treating the BM cell 

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Boiret et al. (Exp. Hematology, 2005), as applied to claim 1-7, 11 and 14 above and further in view of Fernandez et al. (US Patent No. 6,261,549).  
Boiret et al. teaches isolation of cells populations from bone marrow, not peripheral blood.
Fernandez et al. teach a method for recovering peripheral blood that contains a population of cells enhanced in human MSCs by administering a growth factor (G-CSF, GM-CSF, and combinations) to the individual and then recovering peripheral blood.  (Abstract)
It would have been obvious for one of ordinary skill in the art at the time the application of the invention was filed to have modified the process of Boiret et al. to incorporate using peripheral blood from an individual treated with the enumerated growth factors prior to extraction of the blood because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Substituting this peripheral blood (as taught by Fernandez et al.) for the bone marrow taught by Boiret would have led to predictable results with a reasonable expectation of success because both Boiret and Fernandez et al. teach 

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Boiret et al. (Exp. Hematology, 2005), as applied to claim 1-7, 11 and 14 above and further in view of Zhu et al. (Current Opinion in Chem Engineer, 2013).
Boiret et al. does not teach a carrier conjugated to anti-CD73 that is a magnetic bead or that the carrier conjugated CD73 antibody is loaded into a column.  
Zhu et al. teach that conventional stem cell separation techniques include magnet-activated cell sorting (MACS) (which separates by loading the carrier conjugated to the antibody into a column), a simpler, faster and more portable method than FACS.  (pg. 4, Table 1, col. bridging 1st and 2nd columns.; pg. 6, “Future directions and challenges”).   
It would have been obvious for one of ordinary skill in the art at the time the application of the invention was filed to have modified the process of Boiret et al. to incorporate using  MACS because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Substituting MACS (as taught by Fernandez et al.) for the FACS taught by Boiret would have led to predictable results with a reasonable expectation of success because both Boiret and Fernandez et al. are directed to isolation of stem cell populations and Zhu et al. explicitly teach that MACS is simpler, faster and more portable than FACS, providing situations where it would be advantageous to substitute MACS for FACS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632